PER CURIAM.
Alexander Walden appeals the district court’s orders denying relief on his petition for a writ of habeas corpus filed under 28 U.S.C. § 2241 (1994) and denying the motion to alter or amend the judgment. We have reviewed the record and the district court’s order accepting the magistrate judge’s recommendation and the order denying the motion to alter or amend and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Walden v. Hobbs, No. CA-00-3782-4-8BF (D.S.C. Apr. 2, 2001 & Mar. 13, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.